 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 476 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2004 
Mr. Thompson of Mississippi (for himself, Mrs. Christensen, Mr. Lewis of Georgia, Mr. Towns, Mr. Frost, Mr. Ford, Mr. Wynn, Mr. Jackson of Illinois, Mr. Clay, Mr. Fattah, Mr. Owens, Mr. Payne, Ms. Norton, Mr. Cummings, Mr. Meeks of New York, Ms. Carson of Indiana, and Mr. Bishop of Georgia) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Recognizing the 40th anniversary of the founding of the Mississippi Freedom Democratic Party and encouraging the people of the United States to recognize the accomplishments of the Mississippi Freedom Democratic Party by committing themselves to the fundamental principles of freedom, equality, and democracy. 
 
Whereas 2004 marks the 40th anniversary of the founding of the Mississippi Freedom Democratic Party and the Party’s presence at the 1964 Democratic National Convention; 
Whereas the Mississippi Freedom Democratic Party was established in order to break the reign of white supremacy in Mississippi; 
Whereas the original members of the Mississippi Freedom Democratic Party delegation in 1964 were Lawrence Guyot, Peggy J. Conner, Victoria Gray, Edwin King, Aaron Henry, Fannie Lou Hamer, Annie Devine, Helen Anderson, A.D. Beittel, Elizabeth Blackwell, Marie Blalock, Sylvester Bowens, J.W. Brown, Charles Bryant, James Carr, Lois Chaffee, Clint Collier, Willie Ervin, J.C. Fairley, Dewey Green, Winson Hudson, Johnny Jackson, N.L. Kirkland, Mary Lane, Merrill W. Lindsay, Eddie Mack, Lula Matthews, Yvonne MacGowan, Charles McLaurin, Leslie B. McLemore, Robert Miles, Otis Millsaps, Hazel Palmer, R.S. Porter, William D. Scott, Henry Sias, Slate Stallworth, E.W. Steptoe, Robert Lee Stinson, Joseph Stone, Eddie Thomas, Jimmie Travis, Hartman Turnbow, Abraham Washington, Clifton R. Whitley, Robert W. Williams, J. Walter Wright, C.R. Darden, Ruby Evans, Oscar Giles, Charlie Graves, Pinkie Hall, George Harper, Macy Hardaway, Andrew Hawkins, William Jackson, Alta Lloyd, J.F. McRae, W.G. Middleton, Joe Newton, M.A. Phelps, Beverly Polk, Henry Reaves, Harold Roby, Emma Sanders, Cora Smith, R.L.T. Smith, Elmira Tyson, and L.H. Waborn;  
Whereas in the face of threats on their lives from the Government obliged to protect them, Mississippi Freedom Democratic Party delegates attracted over 60,000 members to their racially integrated party; 
Whereas, although African Americans made up more than 40 percent of Mississippi’s population in 1964, there were no African American registrars in the State and only 6.7 percent of African American Mississippians of voting age were registered to vote; 
Whereas a political party composed primarily of African Americans advocating issues of particular interest to African Americans was an extremely radical concept in the Deep South at that time; 
Whereas the mere presence and sheer determination of the Mississippi Freedom Democratic Party inspired tens of thousands of African Americans in Mississippi to attempt to register to vote and actively fight against discrimination; 
Whereas the Mississippi Freedom Democratic Party provided experience and access to leadership positions for African Americans in Mississippi who had a desire to represent their communities as local and State elected officials; 
Whereas the Mississippi Freedom Democratic Party presented African American citizens of Mississippi with their first legitimate opportunity for political participation since the Reconstruction era; 
Whereas the Mississippi Freedom Democratic Party provided an alternative to the traditional Mississippi Democratic Party’s disenfranchisement of African American citizens; 
Whereas the Mississippi Freedom Democratic Party succeeded in raising national awareness of Mississippi’s overt violation of constitutional rights with respect to African Americans as well as the inhumane racial discrimination prevalent in Mississippi and the rest of the southern United States; 
Whereas the Mississippi Freedom Democratic Party pressured the Federal Government to pass the historic Voting Rights Act of 1965, which further secured the right to vote for African Americans in Mississippi and the Nation; 
Whereas delegate Fannie Lou Hamer, who served as a spokesperson for the Mississippi Freedom Democratic Party at the 1964 Democratic National Convention, gave an emotional testimony of her struggles to gain equality in the State of Mississippi; 
Whereas Fannie Lou Hamer testified in front of thousands at the Democratic National Convention as well as national media representatives from across the country about how she was brutally beaten by five men after being jailed for her voter registration activities;  
Whereas the Mississippi Freedom Democratic Party courageously rejected the 1964 Democratic National Committee’s offer to seat two at-large Mississippi Freedom Democratic Party delegates, asserting that the compromise was not satisfactory in light of the great suffering African Americans in Mississippi had endured throughout their lifetime and the great struggle Mississippi Freedom Democratic Party organizers and delegates overcame to attend the Democratic National Convention; 
Whereas, as a result of the Mississippi Freedom Democratic Party’s presence at the 1964 Democratic National Convention, the national Democratic party pledged that African Americans would be allowed to participate in all future Democratic party activities in Mississippi; 
Whereas Mississippi now has the highest number of African American elected officials of all the States in the Nation; 
Whereas the accomplishments of the Mississippi Freedom Democratic Party unequivocally represent one of the civil rights era’s greatest triumphs; and 
Whereas the Mississippi Freedom Democratic Party transformed the political landscape of the State of Mississippi and the Nation: Now, therefore, be it 
 
That the Congress— 
(1)recognizes the 40th anniversary of the founding of the Mississippi Freedom Democratic Party and the Party’s accomplishments at the 1964 Democratic National Convention; and 
(2)encourages the people of the United States to recognize the accomplishments of the Mississippi Freedom Democratic Party by committing themselves to the fundamental principles of freedom, equality, and democracy. 
 
